NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL RIVERA RODRIGUEZ,                  No.    14-70189
AKA Miguel Rivera,
                                                Agency No. A205-716-512
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Miguel Angel Rivera Rodriguez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      The record does not compel the conclusion that Rivera Rodriguez

established changed or extraordinary circumstances to excuse his untimely asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Thus, Rivera Rodriguez’s asylum

claim fails.

      In his opening brief, Rivera Rodriguez does not reference withholding of

removal or otherwise challenge the agency’s denial of the claim. See Corro-

Barragan v. Holder, 718 F.3d 1174, 1175 n. 5 (9th Cir. 2013) (failure to contest

issue in opening brief resulted in waiver. Thus, we deny the petition for review as

to Rivera Rodriquez’s withholding of removal claim.

      Substantial evidence supports the agency’s denial of CAT relief because

Rivera Rodriguez failed to show it is more likely than not he will be tortured with

the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (2009).

      Finally, we reject as without merit Rivera Rodriguez’s contentions as to his

                                          2                                  14-70189
membership in a class action lawsuit, his eligibility for the Deferred Action for

Childhood Arrivals program, or his claim for Temporary Protected Status.

      PETITION FOR REVIEW DENIED.




                                          3                                   14-70189